     Case 2:19-cv-02352-TLN-EFB Document 11 Filed 04/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROGELIO MAY RUIZ,                                   No. 2:19-cv-2352-TLN-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    NITA L. STORMES, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He requests appointment of counsel as well as an extension of time to file his

19   objections to the April 8, 2020 findings and recommendations.

20           District courts may authorize the appointment of counsel to represent an indigent civil

21   litigant in certain exceptional circumstances. See 28 U.S.C. § 1915(e)(1); Terrell v. Brewer, 935

22   F.2d 1015, 1017 (9th Cir.1991); Wood v. Housewright, 900 F.2d 1332, 1335–36 (9th Cir.1990);

23   Richards v. Harper, 864 F.2d 85, 87 (9th Cir. 1988). In considering whether exceptional

24   circumstances exist, the court must evaluate (1) the plaintiff’s likelihood of success on the merits;

25   and (2) the ability of the plaintiff to articulate her claims pro se in light of the complexity of the

26   legal issues involved. Terrell, 935 F.2d at 1017. The court cannot conclude that plaintiff’s

27   likelihood of success, the complexity of the issues, or the degree of plaintiff’s ability to articulate

28   his claims amount to exceptional circumstances justifying the appointment of counsel at this time.
     Case 2:19-cv-02352-TLN-EFB Document 11 Filed 04/20/20 Page 2 of 2

 1   The court will however, grant plaintiff’s request for an extension of time.
 2           Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the appointment of
 3   counsel (ECF No. 9) is denied and his request for an extension of time (ECF No. 9) is granted.
 4   Plaintiff shall file his objections to the findings and recommendations within thirty days from the
 5   date of service of this order.
 6   DATED: April 20, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
